Citation Nr: 0511102	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral flat 
feet.

3.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1964 to April 1968.  The veteran also had 
National Guard service from November 1975 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for entitlement to service connection for 
bilateral flat feet and bilateral hearing loss and granted 
the veteran's claim for service connection for PTSD, 
assigning an evaluation of 30 percent disabling.

The issue of service connection for bilateral hearing loss is 
ready for appellate review.  The issues of an increased 
disability rating for PTSD, and that of entitlement to 
service connection for bilateral pes planus, are addressed in 
the remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not incurred in or aggravated by 
active military service.






CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§  1110, 
5107 (West 2002); 38 C.F.R. §§  3.303, 3.307(a)(1), 
3.307(a)(3), 3.309(a), 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must determine whether the veteran has been 
notified under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2004).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2004).
The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  See 38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In specific compliance with Quartuccio, the veteran was 
advised of the evidence, which would substantiate his claim, 
and the responsibility for obtaining it, by letters dated in 
August 2001 and August 2002.  The letters informed the 
veteran what evidence and information VA would be obtaining 
as well as the evidence that the veteran needed to provide.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The record indicates that by letter dated in September 2001, 
(i.e., approximately one month after the initial advisement 
to the veteran), the veteran responded that he had no further 
evidence to submit in support of his claim.  In March 2002, 
the veteran was provided a status report on the development 
of his claims, to which he made no response.  

The veteran was also advised in the August 2001 and August 
2002 letters that he should submit any additional information 
or evidence regarding his claims, or advise VA as to its 
whereabouts, thus in satisfaction of the fourth element of 
the Pelegrini inquiry.

The Board notes in passing that the October 2002 rating 
decision on appeal, the statement of the case (SOC) and 
multiple supplemental correspondence, also adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims.  August 2001 and August 2002 VCAA 
letters also specifically addressed the legal requirements of 
a service connection claim.  Therefore, the Department's duty 
to notify has been fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the August 2001 and August 2002 VCAA 
notification letters were provided to the veteran prior to 
the initial adjudication of his claim in October 2002.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, - 
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
veteran was notified properly of his statutory rights.

With respect to VA's duty to assist the veteran, the RO 
requested and obtained all available service records from the 
National Personnel Records Center (NPRC) and the State of 
West Virginia Office of the Adjutant General.  As is noted 
above, the veteran has both active military duty from July 
1964 to April 1968; and Army National Guard service from 
November 1975 to October 1997.  

Service medical records from the veteran's period of active 
duty have not been located, and a review of the record 
indicates that all reasonable efforts to obtained them have 
been exhausted.  The RO attempted to locate the active duty 
military records through correspondence with the veteran and 
with National Personnel Records Center in February and July 
2002.  Further, in July 2002, the RO contacted the West 
Virginia Office of the Adjutant General (i.e., the records-
keeper of the state National Guard), and requested that it 
again attempt to secure active duty medical records.  An 
August 2002 report of contact memorandum indicates that the 
Adjutant General's office reported it had not located any 
further medical records, and that all available had been 
previously forwarded to the RO.  A further memorandum of 
record also indicates that the National Personnel Records 
Center was also contacted, but to no avail.


As will be noted below, however, the absence of the service 
medical records from the veteran's active service is not 
dispositive to the veteran's claims, as the record contains 
numerous service medical records and examination reports from 
the veteran's National Guard service, all indicating no 
hearing loss within the meaning of the law at the times of 
the examination.

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

The record also includes private medical records, Board 
hearing transcript, and the veteran's own contentions.  As 
such, VA has no outstanding duty to assist the veteran in 
obtaining any additional information or evidence.  At every 
stage of the process, the veteran was informed of the 
information needed to substantiate his claim, and VA has 
obtained all evidence identified by the veteran.  Therefore, 
the Board finds that all indicated medical records have been 
obtained and the veteran has not referenced any outstanding 
records or information that he wanted VA to obtain.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.


The Merits of the Claim - 
Service Connection for Bilateral Hearing Loss

The veteran argues that he sustained bilateral hearing loss 
as a result of active military duty.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied on the basis that no evidence has been 
obtained to indicate that the veteran has the disorder at 
issue.  

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  See Baldwin v. West, 13 Vet. App. 1, 8 (1999); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).
 
Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2004).

As noted, the record contains no evidence to indicate that 
the veteran presently has a  hearing loss, nor is there 
evidence of such a disability at any time subsequent to 
active service.  

In December 1975 the veteran submitted to Air Force 
examinations for enlistment and Airborne training in the 
Reserves.  On the veteran's Standard Form (SF) 93, the 
veteran indicated that he did not have any ear trouble or 
hearing problems.  On the SF 88, the examiner noted the 
veteran's hearing to be normal.  The results of the 
audiometric examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
10
5
5
/
15

On the examination conducted in December 1976, the veteran's 
SF 93 did not indicate he had any ear or hearing problems.  
On the SF 88, the examiner noted the veteran's hearing and 
ears to be normal.  The results of the audiometric 
examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
10
5
5
/
15

On examination conducted in July 1978, the veteran's SF 93 
did not indicate he suffered from any ear or hearing 
problems.  On the SF 88, the examiner noted the veteran's 
hearing and ears to be normal.  The results of the 
audiometric examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
0
5

On the examinations conducted in March 1980, November 1980 
and March 1983, on the veteran's SFs 93, he signed a printed 
acknowledgement that he had not experienced any significant 
illness or injury since his last examination and was not 
taking any medications.  

On the examination conducted in November 1980, the examiner 
noted on the veteran's SF 88, that his ears and hearing were 
normal.  The results of the audiometric examination were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
5
5
5
10

Upon examination in March 1989, the veteran noted on his SF 
93 that he did not have hearing loss, but did not know if he 
had ear, nose and throat trouble.  He stated that he 
experienced some drainage of the right ear.  The examiner 
commented that the veteran had otitis of the right ear.  
However, the examiner noted that the veteran's hearing was 
normal.  The audiometric examination results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
10

Thus, the record does not indicate that the veteran, at any 
time subsequent to his active military service (or, indeed, 
after his period of Army National Guard Service) has had 
hearing loss within the meaning of the law.  38 C.F.R. § 
3.385.

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

Accordingly, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board has determined that additional development of the 
record is required with regard to the claims of an increased 
rating for PTSD and of service connection for bilateral flat 
feet.

As to PTSD, the veteran has reported that he was terminated 
from his employment with the State of West Virginia due to 
PTSD symptoms.  There is no evidence of such termination of 
record, and because such would clearly be relevant to a 
determination of the severity of the veteran's psychiatric 
disorder, the RO will be directed to afford the veteran an 
opportunity to submit such evidence.  Although the veteran 
reported during a December 2004 Travel Board hearing that he 
had obtained temporary employment, such was due to expire at 
the end of the month.  

In this regard, the veteran has reasonably raised a claim of 
entitlement to a total disability evaluation, which will be 
considered by the RO upon readjudication.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability).   


As to bilateral pes planus, the veteran's service medical 
records indicate that the veteran complained of foot pain in 
April 1966, while on active duty.  The examiner's notes 
stated that the veteran was an Air Policeman and spent most 
of his time in a standing position.  The examiner stated that 
the veteran had flat feet and that hip pain was related to 
his flat feet.  The veteran was advised to obtain shoe 
support.  Later in April 1966, progress notes indicated that 
the veteran continued to have flat feet, which required him 
to rest.  

The veteran submitted a letter from T.M., who conducted 
Reflexology appointments for him for two years.  The letter 
stated that the veteran's feet had a low arch and thus 
possibly indicative of pain in the back and/or neck from the 
lack of support.  Progress notes dated June 2000, post 
examination, diagnosed the veteran with moderate to severe 
pes planus.

A progress note dated October 2001, indicated that the 
veteran complained of his feet burning and being in pain.  
There was nothing further in the record to establish 
bilateral pes planus.

Given the medical evidence suggesting that the veteran 
currently has a bilateral foot disorder, and evidence of some 
foot symptoms during active military service, the veteran 
will be afforded a VA medical examination to ascertain 
whether the current disorder is linked to military service.  
See Wells, supra.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO will contact the veteran and 
request that he provide evidence of his 
termination from employment with the 
State of West Virginia, including any 
medical evidence generated during the 
course of that determination; and any 
other evidence not currently of record 
reflecting the severity or symptoms of 
the diagnosed PTSD.

2.  The RO will afford the veteran 
clarifying VA medical examinations as 
below.  The veteran's claims folder, and 
a copy of this remand, must be reviewed 
by the examiner in conjunction with the 
examinations, and the examiners must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  The following examinations will 
be conducted:     

a.  An appropriate examination to 
ascertain whether the veteran has 
any foot disability related to any 
incident of active military service.  
All indicated tests should be 
accomplished. 

b.  An appropriate examination to 
ascertain the severity of the 
veteran's PTSD.  The examiner should 
identify all of the symptoms or 
manifestations of the veteran's 
PTSD.  The examiner should comment 
upon the severity of symptoms and 
the impact of PTSD symptomatology 
upon the veteran's daily 
functioning. The examiner must 
assign a Global Assessment of 
Functioning (GAF) score. The 
examiner should indicate whether the 
service-connected PTSD prevents the 
veteran from obtaining or maintain 
substantially gainful employment.  
The report of the examination should 
be associated with the veteran's VA 
claims folder.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  If evidence 
suggests that the veteran's service-
connected disorder render him 
unemployable, the RO should consider 
adjudication of the claims for a total 
disability evaluation under appropriate 
regulation.  If any such action does not 
resolve the claims, the RO shall issue 
the veteran a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Vito. A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


